Matter of Alimonti v Schwarz (2015 NY Slip Op 07651)





Matter of Alimonti v Schwarz


2015 NY Slip Op 07651


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
SHERI S. ROMAN
BETSY BARROS, JJ.


2014-08516
 (Docket Nos. F-565-14/14A, F-565-14/14B)

[*1]In the Matter of Susan D. Alimonti, appellant, 
vDavid C. Schwarz, respondent. (Proceeding No. 1)In the Matter of David C. Schwarz, respondent, 
vvSusan D. Alimonti, appellant. (Proceeding No. 2)


Parola & Gross, LLP, Wantagh, N.Y. (Barry J. Gross of counsel), for appellant.
Sunshine, Isaacson & Hecht, LLP, Jericho, N.Y. (Jeffrey A. Sunshine of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Edmund M. Dane, J.), dated July 18, 2014. The order denied the mother's objections to so much of two orders of that court (Kathleen Watson, S.M.), both dated May 13, 2014, as, respectively, (a) after a hearing, granted the father's petition for a child support credit in the sum of $7,658 for college room and board paid by him, and (b) denied her request for counsel fees.
ORDERED that the order dated July 18, 2014, is affirmed, with costs.
Contrary to the mother's contention, the father's petition to credit his share of the oldest child's college room and board against his basic child support obligation was consistent with the terms of the parties' stipulation of settlement and, therefore, properly granted by the Family Court (see Matter of Levy v Levy, 52 AD3d 717, 718-719; Lee v Lee, 18 AD3d 508, 512; Vainchenker v Vainchenker, 242 AD2d 620; Justino v Justino, 238 AD2d 549, 550; Litwack v Litwack, 237 AD2d 580; Reinisch v Reinisch, 226 AD2d 615).
The mother's remaining contentions are without merit.
ENG, P.J., CHAMBERS, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court